Exhibit 10.7

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

INDEX LICENSE AGREEMENT

Between

DOW JONES & COMPANY, INC.

And

THE BOARD OF TRADE OF THE CITY OF CHICAGO, INC.

Effective: September 11, 2007



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Table of Contents

 

ARTICLE I – DEFINITIONS; INTERPRETATION

   1    1.    Definitions    1    2.    Interpretation    4 ARTICLE II – TERMS
AND CONDITIONS    5    1.    Grant of License.    5    2.    Term.    7    3.   
License Fees.    7    4.    Termination.    8    5.    Dow Jones Obligations:
Licensee’s Obligations.    10    6.    Intellectual Property.    11    7.   
Proprietary Rights.    14    8.    Warranties: Disclaimers.    15    9.   
Indemnification.    16    10.    Suspension of Performance.    17    11.   
Injunctive Relief.    17    12.    Other Matters.    17 INDEX OF ATTACHMENTS   
21    SCHEDULE A. LICENSED INDEXES    22    SCHEDULE B. DOW JONES MARKS    23   
SCHEDULE C. LICENSE FEES    24    SCHEDULE D. DISCLAIMER    26    SCHEDULE E.
SUBLICENSE    27 SUBLICENSEE    28

 

i



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

INDEX OF ATTACHMENTS

SCHEDULES:

 

Schedule A    Licensed Indexes Schedule B    Licensed Marks Schedule C   
License Fees Schedule D    Disclaimer Schedule E    Draft Sublicense

 

ii



--------------------------------------------------------------------------------

This Agreement (“Agreement”), dated as of September 11, 2007 (the “Effective
Date”), is made by and between Dow Jones & Company, Inc. (“Dow Jones”), having
an office at 200 Liberty Street, New York, New York 10281, and the Board of
Trade of the City of Chicago, Inc. (the “Licensee”), having an office at 141
West Jackson Boulevard, Chicago, Illinois 60604.

WHEREAS, Dow Jones compiles, calculates and maintains the indexes specified on
Schedule A hereto (the “Licensed Indexes”), and Dow Jones owns rights in and to
the Licensed Indexes, the proprietary data contained therein, and the Dow Jones
Marks (defined below) (such rights, including without limitation, copyright,
patents, database rights, trademark and service marks and the goodwill
associated therewith, proprietary rights and trade secrets, such rights being
hereinafter collectively referred to as the “Intellectual Property”) and

WHEREAS, Dow Jones uses in commerce and has trade name and/or trademark rights
to certain designations defined in Schedule C and those designations identifying
the indexes listed on Schedule A hereto (such rights being hereinafter
individually and collectively referred to as the “Dow Jones Marks”) and

WHEREAS, Dow Jones and License are currently parties to a Agreement (inclusive
of all amendments referred to as the “1997 Agreement “), which will expire on
December 31, 2007 pursuant to which Licensee uses certain of the Licensed
Indexes and the Dow Jones Marks in connection with (i) the listing for trading,
marketing and promotion of the Products and (ii) making disclosure about the
Products under applicable laws, rules and regulations in order to indicate that
Dow Jones is the source of the Licensed Indexes.

WHEREAS, Dow Jones and Licensee wish to enter into a new licensing arrangement
by entering into this Agreement pursuant to the terms and conditions hereinafter
set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:

ARTICLE I – DEFINITIONS; INTERPRETATION

 

1. Definitions

The following words and phrases have the following meanings for purposes of this
Agreement.

 

  1.1 “1997 Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

  1.2 “Agreement” has the meaning set forth in the Recitals to this Agreement.



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

  1.3 “Breaching Party” means a party who materially breaches this Agreement.

 

  1.4 “CBOT” means the Board of Trade of the City of Chicago, Inc.

 

  1.5 “CFTC” means United States Commodity Futures Trading Commission.

 

  1.6 “Change in the Law” has the meaning set forth in Article II, Section 6.8.

 

  1.7 “Confidential Information” means (i) any documentation or other materials
that are marked as “Confidential” by the providing party, (ii) information that
is disclosed orally and is indicated as “Confidential” at the time of disclosure
or ought reasonably to be considered confidential under the circumstances and
(iii) the terms of this Agreement. Confidential Information as described in
clause (i) of the preceding sentence shall not include (A) any information that
is available to the public or to the receiving party hereunder from sources
other than the providing party (provided that such source is not subject to a
confidentiality agreement with regard to such information) or (B) any
information that is independently developed by the receiving party without use
of or reference to Confidential Information from the providing party.

 

  1.8 “Control” means ownership of more than fifty percent (50%) of the voting
securities.

 

  1.9 “DJIA” means the Dow Jones Industrial Average index.

 

  1.10 “Dow Jones Marks” has the meaning set forth in the Recitals to this
Agreement.

 

  1.11 “Dow Jones” means Dow Jones & Company, Inc.

 

  1.12 “Effective Date” has the meaning set forth in the preamble to this
Agreement.

 

  1.13 “Exclusively Licensed Indexes” has the meaning set forth in Schedule A to
this Agreement.

 

  1.14 “Exclusive Products” has the meaning set forth in Schedule C.

 

  1.15 “Informational Materials” means, collectively, informational materials to
be used in connection with the Products (including, when applicable, press
releases, advertisements, brochures, flyers, handouts, web pages, and
promotional and any other similar informational materials, and any documents or
materials required to be filed with governmental or regulatory agencies) that in
any way use or refer to Dow Jones, any of the Licensed Indexes or any of the Dow
Jones Marks.

 

2



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

  1.16 “Initial Term” means the initial contract period of time beginning on
January 1, 2008 through December 31, 2014.

 

  1.17 “Intellectual Property” has the meaning set forth in the Recitals to this
Agreement.

 

  1.18 “ISE Litigation” has the meaning set forth in Article II, Section 4.3.

 

  1.19 “License Fees” means the fees payable by Licensee to Dow Jones under this
Agreement.

 

  1.20 “Licensed Indexes” has the meaning set forth in the Recitals to this
Agreement.

 

  1.21 “Licensee” has the meaning set forth in the Recitals to this Agreement.

 

  1.22 “Losses” has the meaning set forth in section 9.1 of this Agreement.

 

  1.23 “Market Data” shall mean bids, asks and market prices, opening and
closing range prices, high-low prices, settlement prices, estimated and actual
contract volume and other information regarding Licensee’s market activity,
including exchange for physical transactions (excluding the values (e.g., index
symbol, close, net change, net % change, open, high, low, etc.) of the Licensed
Indexes).

 

  1.24 “Non-exclusively Licensed Indexes” has the meaning set forth in Schedule
A to this Agreement.

 

  1.25 “Non-breaching Party” has the meaning set forth in Article II,
Section 4.1.

 

  1.26 “Pending Products” means Products that are listed by Licensee when this
Agreement is terminated.

 

  1.27 “Per Contract Fees” has the meaning set forth in Schedule C.

 

  1.28 “Products” means standardized futures contracts and options on futures
contracts that are traded on an exchange and based upon one or more of the
Licensed Indexes and that are to be traded on or through the Licensee. Products
shall be based on the whole Index and not any subset of or any of the components
of any Index. Contracts for difference (CFDs) and spread betting are not
Products for the purposes of this Agreement. Products may be quoted as described
in Article II, Section 1.9.

 

  1.29 “Proposed Index” means an index that Licensee may propose to Dow Jones to
provide from time to time.

 

3



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

  1.30 “Quarterly Minimum” has the meaning set forth in Schedule C.

 

  1.31 “Renewal Term(s)” means the period(s) of time after the Initial Term
during which this agreement is in force.

 

  1.32 “Sublicense Agreement” has the meaning set forth in Article II,
Section 1.10.

 

  1.33 “Suspension Period” has the meaning set forth in Article II, Section 6.8
and 6.9.

 

  1.34 “Target Launch Date” has the meaning set forth in Schedule A.

 

  1.35 “Term” means the Initial Term and any Renewal Terms.

 

  1.36 “Unlicensed User” means an exchange that uses one or more of the
Exclusively Licensed Indexes or related Dow Jones Marks in connection with
Products without the prior written consent of Licensee and Dow Jones.

 

2. Interpretation

 

  2.1 The term “include” (in all its forms) means “include, without limitation”
unless the context clearly states otherwise.

 

  2.2 All references in this Agreement to Articles, Sections, Schedules and
Attachments, unless otherwise expressed or indicated are to the Articles,
Sections, Schedules and Attachments of this Agreement.

 

  2.3 Words importing persons include firms, associations, partnerships, trusts,
corporations and other legal entities, including public bodies, as well as
natural persons.

 

  2.4 Any headings preceding the text of the Articles and Sections of this
Agreement and any table of contents or marginal notes appended to it, are solely
for convenience or reference and do not constitute a part of this Agreement, nor
do they affect the meaning, construction or effect of this Agreement.

 

  2.5 Words importing the singular include the plural and vice versa.

 

  2.6 All references to a number of days mean calendar days, unless expressly
indicated otherwise.

 

  2.7 All references to “reasonable efforts” shall include taking into account
all relevant commercial and regulatory factors.

 

4



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

  2.8 All references to “regulation” or “regulatory proceedings” shall include
regulations or proceedings by self-regulatory organizations such as securities
or futures exchanges.

ARTICLE II – TERMS AND CONDITIONS

 

1. Grant of License.

 

  1.1 Subject to the terms and conditions of this Agreement, during the Term of
this Agreement, Dow Jones hereby grants to Licensee a non-transferable sole and
exclusive license on a worldwide 24-hour basis to use and, with the prior
written consent of Dow Jones or pursuant to Article II, Section 1.10, to
sublicense the Exclusively Licensed Indexes solely in connection with creating,
listing, trading, clearing, marketing, and promoting the Products. Dow Jones
shall not grant a license to any person in contravention of this Article II,
Section 1.1.

 

  1.2 Subject to the terms and conditions of this Agreement, during the Term of
this Agreement , Dow Jones hereby grants to Licensee a non-transferable
non-exclusive license on a worldwide 24-hour basis to use the Non-exclusively
Licensed Indexes solely in connection with creating, listing, trading, clearing,
marketing, and promoting the Products; provided, however, Dow Jones reserves the
right to terminate the foregoing license with respect to individual
Non-exclusively Licensed Indexes upon written notice to Licensee if Licensee has
not commenced trading a Product based on such Non-exclusive Index(es) by the
applicable Target Launch Date identified in Schedule A.

 

  1.3 Subject to the terms and conditions of this Agreement, during the Term of
this Agreement , Dow Jones hereby grants to Licensee a non-transferable license
to use and refer to and, with the prior written consent of Dow Jones or pursuant
to Article II, Section 1.10, to sublicense the Dow Jones Marks in connection
with Licensee’s creating, listing, trading, clearing, marketing, and promoting
the Products in order to indicate the source of the Licensed Indexes and as may
otherwise be required by applicable laws, rules or regulations or under this
Agreement .

 

  1.4

Prior to December 31, 2010, Dow Jones shall not grant a license to use a “Dow
Jones” branded index (e.g., not a co-branded index) based in whole on U.S.
equities that is developed by Dow Jones on or after the Effective Date for any
futures contract or option on a futures contract traded on an exchange, board of
trade of other entity regulated by the CFTC, to any third party unless Dow Jones
has first offered in writing to license such index to Licensee. If Licensee
responds in writing to Dow Jones’ offer within thirty (30) days, Dow Jones and
Licensee shall negotiate in good

 

5



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

faith, exercising reasonable efforts to agree on the terms of such license. If
Licensee does not respond in writing to Dow Jones’ offer within thirty (30) days
of its receipt, or if Dow Jones and Licensee have not executed a written
agreement granting such a license to Licensee with the Product having been
launched within thirty (30) days after Licensee’s initial response, then Dow
Jones may license such index to any other third party; provided that the terms
of any such license granted shall not be more favorable than those offered to or
negotiated with Licensee.

 

  1.5 Nothing contained in this Agreement constitutes a license to the Licensee
to use any one or more of the Licensed Indexes other than in connection with the
creating, listing, trading, clearing, marketing, and promoting the Products.

 

  1.6 The Licensee acknowledges that the Licensed Indexes and the Dow Jones
Marks are the exclusive property of Dow Jones and that Dow Jones has and retains
all Intellectual Property and other proprietary rights therein. Except as
otherwise specifically provided herein, Dow Jones reserves all rights to the
Licensed Indexes and the Dow Jones Marks, and this Agreement shall not be
construed to transfer to the Licensee any ownership right to, or equity interest
in, the Licensed Indexes or the Dow Jones Marks, or in any Intellectual Property
or other proprietary rights pertaining thereto.

 

  1.7 The Licensee acknowledges that the Licensed Indexes and their compilation
and composition, and any changes therein, are and will be in the complete
control and sole discretion of Dow Jones.

 

  1.8 Aside from the limitations set forth in the scope of the licenses granted
herein and Dow Jones’ limited approval rights provided below, there will be no
restrictions placed on how Licensee structures Products or how Licensee offers
Products for trading. For example, Licensee may facilitate spread trading among
Products and other products through special quoting or pricing mechanisms. For
the avoidance of doubt, Licensee may continue to offer Products for trading
through any trading or quoting mechanism that Licensee offers as of the
Effective Date, including quoting based on volatility. If spread trading results
in multiple Products being traded and Licensee collecting fees for those
Products, Licensee shall pay Dow Jones the License Fees for each of those
Products as if each Product had traded separately. If Licensee lists a spread
product reflecting an interest in multiple Products as a separate instrument
such that one Product is traded and Licensee collects fees for one Product,
Licensee shall pay Dow Jones a license fee for one Product at the ***** rate
that would apply to any included Product.

 

6



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

  1.9 Licensee may list Products of various contract sizes based on a Licensed
Index. As of the Effective Date, Licensee may list a Product based on the Dow
Jones Industrial Average with a contract size of approximately ten (10) times
the value of the DJIA and a different Product with a contract size of
approximately five (5) times the value of the DJIA. Any new contract size shall
be subject to Dow Jones’ prior approval, which approval shall not be
unreasonably withheld.

 

  1.10 Notwithstanding any other provision of this Agreement, Dow Jones grants
Licensee the right to sublicense its rights with respect to the Exclusively
Licensed Indexes and the Dow Jones Marks that designate such indexes to any
other exchange for use with Products subject to such exchange executing a
Sublicense Agreement substantially in the form attached as Schedule E (a
“Sublicense Agreement”).

 

  1.11 Subject only to Article II, Section 1.1, nothing contained in this
Agreement shall restrict Dow Jones from licensing any one or more of the
Licensed Indexes or the Dow Jones Marks to any other person or entity at any
time.

 

  1.12 Notwithstanding any other provision of this Agreement, Dow Jones shall
not grant a license to any third party to use the Exclusively Licensed Indexes
and related Dow Jones Marks as the basis of exchange-traded or OTC contracts for
difference or spread betting traded in the United States unless (a) Dow Jones
has first obtained Licensee’s prior written consent, which consent shall not be
unreasonably withheld and (b) Dow Jones and Licensee ***** received in
connection with such license as mutually agreed.

 

2. Term.

The Initial Term of this Agreement shall commence January 1, 2008 and continue
through December 31, 2014. This Agreement shall automatically renew for a first
renewal term of five (5) years and for successive annual renewal terms
thereafter (collectively “Renewal Terms”) unless either Party gives written
notice of non-renewal to the other Party at least six (6) months prior to the
end of the Initial Term or then-current Renewal Term, or this Agreement is
otherwise terminated earlier as provided herein. Notwithstanding the Term, the
Agreement shall be binding on the parties as of the Effective Date.

 

7



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

3. License Fees.

 

  3.1 As consideration for the license granted herein, the Licensee shall pay to
Dow Jones or the Dow Jones affiliate designated by Dow Jones the License Fees as
set forth on Schedule C hereto.

 

  3.2 Dow Jones shall have the right to audit on a confidential basis the
relevant books and records of the Licensee to confirm the accuracy of any one or
more calculations of License Fees. Dow Jones shall bear its own costs of any
such audit unless it is determined that Dow Jones has been underpaid by 5% or
more with respect to the payments being audited, in which case Dow Jones’ costs
of such audit shall be paid by the Licensee.

 

  3.3 As consideration for entry into this License Agreement, Licensee shall pay
Dow Jones an upfront fee of $***** payable in full as of January 1, 2008. Dow
Jones shall issue an invoice, which Licensee shall pay within thirty (30) days
of the date thereof. If Licensee is obligated to make a Hart-Scott-Rodino filing
and as a result the exclusive license granted herein is significantly curtailed
or limited, either party may terminate the License Agreement upon written notice
to the other within ninety (90) days of such ruling and, in connection with such
termination, Dow Jones shall refund the $***** upfront fee.

 

  3.4 For the avoidance of doubt, the upfront fee and the License Fees shall be
deemed “Confidential Information” under this Agreement.

 

4. Termination.

 

  4.1 If either party (“Breaching Party”) materially breaches this Agreement,
then the other party (“Non-breaching Party”) may terminate this Agreement,
effective thirty (30) days after written notice thereof to the other party (with
reasonable specificity as to the nature of the breach and including a statement
as to such party’s intent to terminate), unless the Breaching Party shall
correct such breach within such 30-day period.

 

  4.2

The Licensee or Dow Jones may terminate this Agreement with respect to any one
or more specific Indexes (but not the Agreement in its entirety) upon ninety
(90) days prior written notice to the other (or such lesser period of time as
may be necessary pursuant to law, rule, regulation or court order) if (i) any
legislation or regulation is finally adopted or any government interpretation is
issued that prevents the Licensee from listing for trading, marketing or
promoting such Product; (ii) any material litigation or material regulatory
proceeding regarding a Product based on such a Licensed Index is commenced and
such party reasonably believes that such litigation or regulatory proceeding is
reasonably likely to have a material and adverse effect on the good name or
reputation of such party. Licensee reserves the right to de-list any Product
based on a Licensed Index at any time; provided, however, any such delisting
shall not give

 

8



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

rise to a termination right with respect to this Agreement. The parties to this
Agreement agree that the pending litigation between CBOE, S&P, Dow Jones and the
International Securities Exchange (the “ISE Litigation”), would not trigger a
right to terminate under this section 4.2.

 

  4.3 Dow Jones may terminate this Agreement upon ninety (90) days prior written
notice to the Licensee (or such lesser period of time as may be necessary
pursuant to law, rule, regulation or court order) if (i) any legislation or
regulation is finally adopted or any government interpretation is issued that in
Dow Jones’ reasonable judgment materially impairs Dow Jones’ ability to license
and provide the Licensed Indexes or the Dow Jones Marks under this Agreement;
(ii) any litigation or proceeding is commenced which relates, directly or
indirectly, to Dow Jones licensing and providing the Licensed Indexes or the Dow
Jones Marks under this Agreement, or any such litigation proceeding is
threatened and Dow Jones reasonably believes that such litigation or proceeding
would be reasonably likely to have a material and adverse effect on the Licensed
Indexes or the Dow Jones Marks or on Dow Jones’ ability to perform under this
Agreement; or (iii) any material litigation or material regulatory proceeding
regarding a Product based on an Index is commenced and Dow Jones reasonably
believes that such litigation or regulatory proceeding is reasonably likely to
have a material and adverse effect on the good name or reputation of Dow Jones.
The parties to this Agreement agree that the ISE Litigation would not trigger
the right to terminate under this section 4.3.

 

  4.4 Dow Jones may terminate this Agreement upon written notice to the Licensee
if any securities exchange ceases to provide data to Dow Jones necessary for
providing all of the Licensed Indexes, terminates Dow Jones’ right to receive
data in the form of a “feed” from such securities exchange, materially restricts
Dow Jones right to redistribute data received from such securities exchange, or
institutes charges of a type or to an extent applicable to Dow Jones (and not to
others generally) for the provision of data to Dow Jones or the redistribution
of data by Dow Jones. If such cessation restricts Dow Jones’ ability to met its
obligations of only a subset of the Licensed Indexes, then Dow Jones’ right
terminate under this Section 4.4 shall apply only to such subset of the Licensed
Indexes and not the Agreement in its entirety.

 

  4.5 Notwithstanding anything to the contrary herein, in the event that there
shall occur any change in law (statutory law, case law or otherwise) relating to
or affecting the liability of index providers to third parties, and Dow Jones
thereafter ceases to engage in the business of providing real-time data with
respect to indexes or licensing real-time indexes as the basis of Products, Dow
Jones shall have the right to terminate this Agreement upon written notice to
the Licensee.

 

9



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

  4.6 Notwithstanding anything to the contrary herein, Dow Jones shall have the
right, in its sole discretion, to cease compiling, calculating and publishing
values of any one or more of the Licensed Indexes, and to terminate this
Agreement with respect only to such Indexes, at any time that Dow Jones
determines such Indexes no longer meet or will not be capable of meeting the
criteria established by Dow Jones for maintaining such Indexes (and in such
event Dow Jones will use all reasonable efforts to provide Licensee as much
prior notice as is reasonably practicable under the circumstances).

 

  4.7 In the event either the Licensee or Dow Jones shall give proper notice of
termination pursuant to this Section 4 (but excluding Section 4.6), any Pending
Products may continue to be traded to the expiration date thereof, and (i) to
the extent necessary for such purpose, the license granted in Article II,
Sections 1.1-1.3 and Dow Jones’ obligations under Article II, Sections 5.2 and
7, and (ii) the Licensee’s obligations under Article II, Sections 6, 7, 8.2
shall be deemed to continue until the expiration date of the last of such
Pending Products. Notwithstanding the above, any Pending Products without open
interest which are farther out than the farthest contract month with open
interest shall be terminated. Notwithstanding the above, in the event of a
termination by Dow Jones under Section 4.1 by reason of any breach by the
Licensee relating to its obligations under this Agreement with respect to Dow
Jones’ Intellectual Property, Section 6.7 shall continue to apply to the
Licensee. Notwithstanding the foregoing, in the event of a termination by reason
of discontinuance of any Licensed Index under Sections 4.4, 4.5 or 4.6, Dow
Jones shall, at the time the notice of termination is provided to the Licensee,
provide to the Licensee a non-exclusive, perpetual and royalty-free license
effective as of the date of the discontinuance and a list of companies, shares
outstanding and divisors for the terminated Licensed Index as of the date of
discontinuance. The Licensee shall not thereafter make any reference to the Dow
Jones Marks in respect of the discontinued Licensed Index (except as provided in
the next sentence) and Dow Jones shall have no further obligations to the
Licensee with respect to the discontinued Licensed Index, or any Product based
thereon, after furnishing the Licensee with the aforesaid information. In any
such event, the Licensee shall redesignate the Licensed Index and the Products
based thereon without the use of any of the Dow Jones Marks and may continue to
list for trading Pending Products as if no notice of termination had been
received, except that, until termination of the license, such index shall be
described as the “             Index” formerly “Dow Jones              Index”.
Thereafter, upon termination of the license, the Licensee may promote and list
for trading indexed products based upon the securities index designated by the
name “             Index” or equivalent provided that the Licensee prominently
disclaims any relationship with Dow Jones in respect thereto.

 

10



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

5. Dow Jones Obligations: Licensee’s Obligations.

 

5.1 Dow Jones is not, and shall not be, obligated to engage in any way or to any
extent in any marketing or promotional activities in connection with the
Products or in making any representation or statement to investors or
prospective investors in connection with the marketing or promotion of the
Products by the Licensee. At the Licensee’s request, Dow Jones will provide
Licensee with all reasonable cooperation in connection with Licensee obtaining
and maintaining regulatory approval for the Products.

 

5.2 Dow Jones agrees to provide reasonable support for the Licensee’s
development and educational efforts with respect to the Products as follows:

 

  5.2.1 Dow Jones shall respond in a timely fashion to any reasonable requests
by the Licensee for information regarding the Licensed Indexes.

 

  5.2.2 Dow Jones or its agent shall, or Dow Jones shall arrange for a third
party vendor to, calculate, and provide to the Licensee via a feed the values of
each of the Licensed Indexes at least once every fifteen (15) seconds, or more
frequently if agreed by the parties, on each day that the New York Stock
Exchange (or the applicable exchange from which such Index is derived) is open
for trading, in accordance with Dow Jones’ current procedures, which procedures
may be modified by Dow Jones.

 

  5.2.3 Dow Jones shall promptly correct, or instruct its agent to correct, any
mathematical errors made in Dow Jones’ computations of the Licensed Indexes of
which Dow Jones becomes aware in accordance with Dow Jones Indexes’ then-current
data correction policy.

 

5.3 Dow Jones shall use reasonable efforts to safeguard the confidentiality of
all impending changes in the components or method of computation of the Licensed
Indexes until such changes are publicly disseminated, and shall require the same
of any agent with whom it has contracted for computation thereof. Dow Jones
shall implement reasonable procedures so that only those persons at Dow Jones
directly responsible for changes in the composition or method of computation of
the Licensed Indexes shall be granted access to information respecting impending
changes.

 

5.4 Notwithstanding anything herein to the contrary, nothing in this Section 5
shall give the Licensee the right to exercise any judgment or require any
changes with respect to Dow Jones’ method of composing, calculating or
determining the Licensed Indexes. Nothing in this Section 5 shall be deemed to
modify the provisions of Section 9 of this Agreement.

 

5.5

Throughout the Term, the Licensee and any Affiliate exercising rights under this
Agreement, shall maintain, as part of its rules, to be set forth in the terms of
the Products and in Licensee’s or such Affiliate’s Rules or Regulations, a
limitation of

 

11



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

liability of licensors of indexes, with respect to trading on or through the
Licensee, which is in the form and substance substantially as set forth in
CBOT’s Rule Book as of the Effective Date.

 

6. Intellectual Property.

 

6.1 During the Term, Dow Jones shall use its best efforts to maintain in full
force and effect U.S. federal registrations of the “Dow Jones”, “DJIA” and “The
Dow” service marks. The Licensee shall reasonably cooperate with Dow Jones in
the maintenance of such rights and registrations and shall do such acts and
execute such instruments as are reasonably necessary or appropriate for such
purpose. The Licensee shall use the following notices or such similar language
as may be approved in advance in writing by Dow Jones when referring to any of
the Licensed Indexes or any of the Dow Jones Marks in any Informational
Materials:

 

  6.1.1 Informational Materials that discuss one or more Products or Licensed
Indexes in detail:

“Dow Jones,” and ‘[INSERT Name of Index(es)],” are trademarks of Dow Jones &
Company, Inc. used under license. The futures and futures options contracts
based on these indexes are not sponsored, endorsed, sold, or promoted by Dow
Jones, and Dow Jones makes no representation regarding the advisability of
trading in such contracts.

 

  6.1.2 Licensee may use “The Dow” in Informational Materials only in close
proximity to the name “Dow Jones”, or the name of a Licensed Index that
conspicuously and prominently uses the name “Dow Jones.” In telecasts where
screen space limitations make this impractical, the numerical value of a
Licensed Index may be used instead of the name “Dow Jones”, provided it is clear
that the broadcast is referring to a Dow Jones index.

 

6.2

The Licensee agrees that the Dow Jones Marks and all Intellectual Property and
other rights, registrations and entitlement thereto, together with all
applications, registrations and filings with respect to any of the Dow Jones
Marks and any renewals and extensions of any such applications, registration and
filings, are and shall remain the sole and exclusive property of Dow Jones. The
Licensee agrees to cooperate with Dow Jones in the maintenance of such rights
and registrations and shall do such acts and execute such instruments as are
reasonably necessary or appropriate for such purpose. The Licensee acknowledges
that each of the Dow Jones Marks is part of the business and goodwill of Dow
Jones and agrees that it shall not, during the term of this Agreement or
thereafter, contest the fact that the Licensee’s rights in the Dow Jones Marks
under this Agreement (i) are limited solely to the use of the Dow Jones Marks in
connection with the listing for trading, marketing, and/or promotion of the
Products and disclosure about the Products under applicable

 

12



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

law as provided in Article II, Sections 1.1—1.3, and (ii) shall cease upon
termination of this Agreement, except as otherwise expressly provided herein.
The Licensee recognizes the great value of the reputation and goodwill
associated with the Dow Jones Marks and acknowledges that such goodwill
associated with the Dow Jones Marks belongs exclusively to Dow Jones, and that
Dow Jones is the owner of all right, title and interest in and to the Dow Jones
Marks in connection with the Products. The Licensee further acknowledges that
all rights in any translations, derivatives or modifications in the Dow Jones
Marks which may be created by or for the Licensee shall be and shall remain the
exclusive property of Dow Jones and said property shall be and shall remain a
part of the Intellectual Property subject to the provisions and conditions of
this Agreement. During the Term of this Agreement, Licensee shall not, either
directly or indirectly, contest Dow Jones’ exclusive ownership of any of the
Intellectual Property.

 

  6.2.1 Dow Jones consents to Licensee’s use of the Dow Jones Mark in
conjunction with the Licensee’s own trademark(s). Such resulting mark shall be
owned by Dow Jones, and shall be part of the Intellectual Property of Dow Jones
and included in the Dow Jones Marks as defined herein. With respect to any such
composite mark: (i) Dow Jones shall not register or apply for registration of
such mark; (ii) Dow Jones shall not use such mark without Licensee’s prior
written consent, which shall not be unreasonably withheld; and (iii) after
termination or expiration of this Agreement, Dow Jones shall disclaim ownership
rights in Licensee’s own trademark forming a part of such mark and shall assign
to Licensee any rights in Licensee’s own trademark forming a part of such mark
and the goodwill associated therewith that Dow Jones might have acquired during
the Term.

 

6.3 In the event that the Licensee learns of any infringement or imitation of
any of the Licensed Indexes and/or any Dow Jones Mark, or of any use by any
person of a trademark similar to any of the Dow Jones Marks, it shall promptly
notify Dow Jones. Dow Jones shall take such action as it deems advisable for the
protection of rights in and to the Licensed Indexes and the Dow Jones Marks and,
if requested to do so by Dow Jones, the Licensee shall cooperate with Dow Jones
in all respects, at Dow Jones’ expense, including, without limitation, by being
a plaintiff or co-plaintiff and, upon Dow Jones’ reasonable request, by causing
its officers to execute appropriate pleadings and other necessary documents. In
no event, however, shall Dow Jones be required to take any action it deems
inadvisable. The Licensee shall have no right to take any action which would
materially affect any of the Licensed Indexes and/or any of the Dow Jones Marks
without Dow Jones’ prior written approval.

 

6.4

The Licensee shall use its best efforts to protect the goodwill and reputation
of Dow Jones, the Licensed Indexes and the Dow Jones Marks in connection with
its use of the Licensed Indexes and any of the Dow Jones Marks under this
Agreement. The Licensee shall submit to Dow Jones, for Dow Jones’ review and
approval, and the Licensee shall not use until receiving Dow Jones’ approval

 

13



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

thereof in writing, all Informational Materials. Dow Jones’ approval shall be
required with respect to the use of and description of Dow Jones, any of the
Licensed Indexes or any of the Dow Jones Marks. Dow Jones shall notify the
Licensee of its approval or disapproval of any Informational Materials within 72
hours (excluding any day which is a Saturday or Sunday or a day on which the New
York Stock Exchange is closed) following receipt thereof from the Licensee. Once
Informational Materials have been approved by Dow Jones, subsequent
Informational Materials which do not alter the use or description of Dow Jones,
such Licensed Indexes or such Dow Jones Marks, as the case may be, need not be
submitted for review and approval by Dow Jones.

 

6.5 Except as may be expressly otherwise agreed in writing by Dow Jones, or as
otherwise permitted or required under this Agreement, the Dow Jones Marks and
the Licensee’s marks, the marks of any of their respective affiliates or the
marks of any third party, to the extent they appear in any Informational
Material, shall appear separately and shall be clearly identified with regard to
ownership. Whenever the Dow Jones Marks are used in any Informational Material
in connection with any of the Products, the name of the Licensee shall appear in
close proximity to the Dow Jones Marks so that the identity of the Licensee, and
its status as an authorized licensee of such Dow Jones Marks, is clear and
obvious.

 

6.6 The Licensee agrees that any proposed change in the use of the Dow Jones
Marks shall be submitted to Dow Jones for, and shall be subject to, Dow Jones’
prior written consent.

 

6.7 If at any time Dow Jones is of the opinion that the Licensee is not properly
using the Intellectual Property in connection with the Products or Informational
Materials, or that the standard of quality of any of the Products or
Informational Materials does not conform to the standards as set forth herein,
Dow Jones shall give notice to the Licensee to that effect. Upon receipt of such
notice, the Licensee shall forthwith correct the defects in the non-conforming
Products or Informational Materials so that they comply with all required
standards or cease (subject to regulatory requirements) the listing, marketing
and promotion of the non-conforming Products or Informational Materials.

 

6.8

If Dow Jones is notified by Licensee of any Unlicensed User trading in Products
in the United States *****, Dow Jones shall use its commercially reasonable
efforts to terminate such use, which may include, without limitation, initiating
litigation against any such Unlicensed User; provided, however, if Dow Jones
does not use or initiate such commercially reasonable efforts within ninety
(90) days of such notice, then Licensee shall have the right to retain the
license rights hereunder and notwithstanding Article 3 and Schedule C of this
Agreement, the License Fees on a going forward basis shall be a one time fee of
$***** until the earlier of (a) the later of (i) the effective date of a change
in the law (a “Change in the Law”) that enables an index publisher, such as Dow
Jones, to require a license, such as the one granted under this Agreement, to
list and trade futures contracts and/or options on futures contracts based on an
index; and (ii) the

 

14



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

cessation of all unauthorized use of the Exclusively Licensed Indexes by
Unlicensed Users; and (b) the expiration of the then current term (the
“Suspension Period”); provided, however, except for the license set forth in
this Section 6.8, neither party shall have any obligations to the other during
such Suspension Period.

 

6.9 If any court of competent jurisdiction in the United States issues a final
determination that is not appealed within 90 days such that a derivatives
exchange, such as Licensee, is not required to obtain a license, such as the
license granted under this Agreement, from an index compiler, such as Dow Jones,
in order to list and trade futures contracts and options on futures contracts
based on such index, such as the Licensed Indexes, notwithstanding Article 3 and
Schedule C of this Agreement, the License Fees on a going forward basis shall be
a one time fee of $***** until the earlier of (a) the effective date of a Change
in the Law; and (b) the expiration of the then current term (also, the
“Suspension Period”); provided, however, except for the license granted in this
Section 6.9, neither party shall have any obligations to the other during the
Suspension Period.

 

6.10 Except as otherwise expressly provided in Article II, Section 4.7, nothing
set forth in this Agreement shall be interpreted as granting Licensee any right
to calculate the values of any of the Licensed Indexes or any other Dow Jones
index during or after this Agreement is terminated.

 

7. Proprietary Rights.

 

7.1 The Licensee expressly acknowledges and agrees that the Licensed Indexes are
selected, compiled, coordinated, arranged and prepared by Dow Jones through the
application of methods and standards of judgment used and developed through the
expenditure of considerable work, time and money by Dow Jones. The Licensee also
expressly acknowledges and agrees that the Licensed Indexes and the Dow Jones
Marks are valuable assets of Dow Jones and the Licensee agrees that it will take
reasonable measures to prevent any unauthorized use of the information provided
to it concerning the selection, compilation, coordination, arrangement and
preparation of the Licensed Indexes.

 

7.2 Dow Jones expressly acknowledges and agrees that: (i) Licensee has the
exclusive property rights in and to Market Data; (ii) Market Data constitutes
valuable information and proprietary rights of Licensee; and (iii) Licensee’s
trademarks and trade names, including but not limited to, Chicago Board of
Trade, Board of Trade, and CBOT, are valuable assets of Licensee.

 

7.3 Each party shall treat as confidential and shall not disclose or transmit to
any third party any Confidential Information.

 

7.4

Notwithstanding the foregoing, either party may reveal Confidential Information
to any regulatory agency or court of competent jurisdiction if such information
to be

 

15



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

disclosed is (i) approved in writing by the providing party for disclosure or
(ii) required by law, regulatory agency or court order to be disclosed by the
receiving party, provided, if permitted by law, that prior written notice of
such required disclosure is given to the providing party and provided further
that the receiving party shall cooperate with the providing party to limit the
extent of such disclosure. The provisions of Article II, Sections 7.3 and 7.4
shall survive termination or expiration of this Agreement for a period of five
(5) years from disclosure by either party to the other of the last item of such
Confidential Information.

 

8. Warranties: Disclaimers.

 

8.1 Each party represents and warrants to the other that it has the authority to
enter into this Agreement according to its terms, and that its execution and
delivery of this Agreement and its performance hereunder will not violate any
agreement applicable to it or violate any applicable laws, rules or regulations.
Dow Jones represents that it owns and has the right to license hereunder the
Intellectual Property licensed hereunder. The Licensee represents and warrants
to Dow Jones that the Products listed for trading, and the marketing and
promotion thereof, by the Licensee will not violate any agreement applicable to
the Licensee or violate any applicable laws, rules or regulations, including
without limitation, securities, commodities, and banking laws.

 

8.2 The Licensee shall include the statement contained in Schedule D hereto in
each contract designation application and in the terms and conditions of any
Products (and upon request shall furnish copies thereof to Dow Jones), and the
Licensee expressly agrees to be bound by the terms of the statement contained in
Schedule D hereto (which terms are expressly incorporated herein by reference
and made a part hereof). Any changes in the statement contained in Schedule D
hereto must be approved in advance in writing by an authorized officer of Dow
Jones.

 

8.3 Without limiting the disclaimers set forth in this Agreement (including in
Schedule D hereto), in no event shall the cumulative liability of Dow Jones to
the Licensee and its respective affiliates under or relating to this Agreement
at any time exceed the aggregate amount of License Fees received by Dow Jones
pursuant to this Agreement prior to such time.

 

8.4

Notwithstanding any other provision of this Agreement, in no event shall Dow
Jones be liable to the Licensee and its affiliates for damages of any kind
(whether monetary, special, indirect, exemplary, incidental, consequential or
otherwise) in connection with any breach by Dow Jones of any of its covenants
under this Agreement. In addition, in no event shall either Dow Jones, on the
one hand, or the Licensee on the other hand, be liable to the one another and
their respective affiliates for more than an aggregate of $***** (in respect of
any and all claims) for any special, indirect, exemplary, incidental or
consequential damages (including loss of profits or savings, even if such other
party has been advised,

 

16



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

knows or should know of the possibility of same arising in connection with this
Agreement; provided, however, the foregoing limitation of liability shall not
apply to (a) any claims of Dow Jones in respect of the fees payable pursuant to
Article II, Section 3 hereunder or (b) the parties’ obligations pursuant to
Article II, Section 9.

 

9. Indemnification.

 

9.1 The Licensee shall indemnify and hold harmless Dow Jones and its affiliates,
and their respective officers, directors, members, employees and agents, against
any and all judgments, damages, liabilities, costs and losses of any kind
(including reasonable attorneys’ and experts’ fees) (collectively, “Losses”)
that arise out of or relate to (i) any breach by the Licensee of its
representations and warranties or covenants under this Agreement, or (ii) any
claim, action or proceeding that arises out of or relates to (x) this Agreement
or (y) the Products (including, without limitation, spread trading, special
quoting and pricing mechanisms); provided, however, that Dow Jones must promptly
notify the Licensee in writing of any such claim, action or proceeding (but the
failure to do so shall not relieve the Licensee of any liability hereunder
except to the extent the Licensee has been materially prejudiced there from).
The Licensee may elect, by written notice to Dow Jones within ten (10) days
after receiving notice of such claim, action or proceeding from Dow Jones, to
assume the defense thereof with counsel reasonably acceptable to Dow Jones. If
the Licensee does not so elect to assume such defense or disputes its indemnity
obligation with respect to such claim, action or proceeding, or if Dow Jones
reasonably believes that there are conflicts of interest between Dow Jones and
the Licensee or that additional defenses are available to Dow Jones with respect
to such defense, then Dow Jones shall retain its own counsel to defend such
claim, action or proceeding, at the Licensee’s expense. The Licensee shall
periodically reimburse Dow Jones for its expenses incurred under this Section 9.
Dow Jones shall have the right, at its own expense, to participate in the
defense of any claim, action or proceeding against which it is indemnified
hereunder; provided, however, that Dow Jones shall have no right to control the
defense, consent to judgment, or agree to settle any such claim, action or
proceeding without the written consent of the Licensee unless Dow Jones waives
its right to indemnity hereunder. The Licensee, in the defense of any such
claim, action or proceeding, except with the written consent of Dow Jones, shall
not consent to entry of any judgment or enter into any settlement which (i) does
not include, as an unconditional term, the grant by the claimant to Dow Jones of
a release of all liabilities in respect of such claims or (ii) otherwise
adversely affects the rights of Dow Jones.

 

9.2

Notwithstanding Section 9.1, the Licensee shall not have any obligation to
indemnify and hold harmless Dow Jones and its affiliates, and their respective
officers, directors, members, employees and agents, to the extent that Losses
arise out of or relate to (i) a breach by Dow Jones of its representations,
warranties or covenants under this Agreement, (ii) the willful or reckless
misconduct of any of Dow Jones’ officers, directors, employees or agents acting
within the scope of their authority, or (iii) miscalculations or errors in an
Index

 

17



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

originated by Dow Jones (i.e., not including miscalculations or errors resulting
from wrong information received by Dow Jones or from Dow Jones’ lack of
information).

 

9.3 The indemnification provisions set forth herein are solely for the benefit
of Dow Jones and are not intended to, and do not, create any rights or causes of
actions on behalf of any third party.

 

10. Suspension of Performance.

Notwithstanding anything herein to the contrary, neither Dow Jones nor the
Licensee shall bear responsibility or liability to each other or to third
parties for any Losses arising out of any delay in or interruptions of
performance of their respective obligations under this Agreement due to any act
of God, act of governmental authority, or act of public enemy, or due to war,
the outbreak or escalation of hostilities, riot, fire, flood, civil commotion,
insurrection, labor difficulty (including, without limitation, any strike, other
work stoppage, or slow-down), severe or adverse weather conditions, power
failure, communications line or other technological failure, or other similar
cause beyond the reasonable control of the party so affected; provided, however,
that nothing in this Section 10 shall affect the Licensee’s obligations under
Article II, Section 9.

 

11. Injunctive Relief.

In the event of a material breach by a Breaching Party of provisions of this
Agreement relating to the Confidential Information or Intellectual Property of
the Non-breaching Party, the Breaching Party acknowledges and agrees that
damages would be an inadequate remedy and that the Non-breaching Party shall be
entitled to preliminary and permanent injunctive relief to preserve such
confidentiality or limit improper disclosure of such Confidential Information or
Intellectual Property, but nothing herein shall preclude the Non-breaching Party
from pursuing any other action or remedy for any breach or threatened breach of
this Agreement. All remedies under this Article II, Section 11 shall be
cumulative.

 

12. Other Matters.

 

12.1

This Agreement is solely and exclusively between the parties hereto and, except
to the extent otherwise expressly provided herein, shall not be assigned or
transferred, nor shall any duty hereunder be delegated, by either party, without
the prior written consent of the other party, and any attempt to so assign or
transfer this Agreement or delegate any duty hereunder without such written
consent shall be null and void; provided, however, that any affiliate which,
directly or indirectly, Controls, is Controlled by or is under common Control
with the Licensee may use the Licensed Indexes and the Dow Jones Marks in
connection with the issuance, marketing and promotion of the Products, provided
that such affiliate shall enter into a Sublicense Agreement with Dow Jones and
Licensee and such affiliate shall be jointly and severally liable to Dow Jones
hereunder;

 

18



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

and, provided, further, that Licensee may assign this Agreement in its entirety
to an affiliate which it directly or indirectly Controls, is Controlled by or is
under common Control; and provided, further, that Dow Jones may assign this
Agreement in its entirety, without the consent of Licensee, in connection with a
sale of all or substantially all the assets of Dow Jones Indexes or otherwise to
a successor-in-interest to the Dow Jones Indexes’ business unit. This Agreement
shall be valid and binding on the parties hereto and their successors and
permitted assigns.

 

12.2 This Agreement, including the Schedules hereto (which are hereby expressly
incorporated into and made a part of this Agreement), constitutes the entire
agreement of the parties hereto with respect to its subject matter, and
supersedes any and all previous agreements between the parties with respect to
the subject matter of this Agreement. There are no oral or written collateral
representations, agreements or understandings except as provided herein.

 

12.3 No waiver, modification or amendment of any of the terms and conditions
hereof shall be valid or binding unless set forth in a written instrument signed
by duly authorized officers of both parties. The delay or failure by any party
to insist, in any one or more instances, upon strict performance of any of the
terms or conditions of this Agreement or to exercise any right or privilege
herein conferred shall not be construed as a waiver of any such term, condition,
right or privilege, but the same shall continue in full force and effect.

 

12.4 No breach, default or threatened breach of this Agreement by either party
shall relieve the other party of its obligations or liabilities under this
Agreement with respect to the protection of the property or proprietary nature
of any property which is the subject of this Agreement.

 

12.5 All notices and other communications under this Agreement shall be (i) in
writing, (ii) delivered by hand (with receipt confirmed in writing), by
registered or certified mail (return receipt requested), or by facsimile
transmission (with receipt confirmed in writing), to the address or facsimile
number set forth below or to such other address or facsimile number as either
party shall specify by a written notice to the other, and (iii) deemed given
upon receipt.

 

If to Dow Jones:

  Dow Jones & Company, Inc.   4300 N. Route 1   South Brunswick, New Jersey
08852   Attn: President/Dow Jones Indexes   Fax No.: 609 520 With a copy to:  
Dow Jones & Company, Inc.   4300 N. Route 1   South Brunswick, NJ 08852   Attn:
Legal Department   Fax: 609 520 4021

 

19



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

If to the Licensee:   Board of Trade of the City of Chicago, Inc.   141 West
Jackson Boulevard   Chicago, Illinois 60604   Attn: General Counsel   Fax No.
(312) 341-3392 With a copy to:   Chicago Mercantile Exchange Inc.   20 S. Wacker
Drive   Chicago, Illinois 60606   Attn: General Counsel   Fax No. (312) 930-3323

 

12.6 This Agreement shall be interpreted, construed and enforced in accordance
with the laws of the State of New York without reference to or inclusion of the
principles of choice of law or conflicts of law of that jurisdiction. It is the
intent of the parties that the substantive law of the State of New York govern
this Agreement and not the law of any other jurisdiction incorporated through
choice of law or conflicts of law principles. Each party agrees that any legal
action, proceeding, controversy or claim between the parties arising out of or
relating to this Agreement may be brought and prosecuted only in the United
States District Court for the Southern District of New York or in the Supreme
Court of the State of New York in and for the First Judicial Department, and by
execution of this Agreement each party hereto submits to the exclusive
jurisdiction of such court and waives any objection it might have based upon
improper venue or inconvenient forum. Each party hereby waives any right it may
have to a jury trial in connection with any legal action, proceeding,
controversy or claim between the parties arising out of or relating to this
Agreement.

 

12.7 This Agreement (and any related agreement or arrangement between the
parties hereto) is solely and exclusively for the benefit of the parties hereto
and their respective successors, and nothing in this Agreement (or any related
agreement or arrangement between the parties hereto), express or implied, is
intended to or shall confer on any other person or entity (including, without
limitation, any purchaser of any Products issued by the Licensee), any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement (or any such related agreement or arrangement between the parties
hereto).

 

12.8 Article II, Section 4, Sections 7.3 and 7.4 (as provided therein), Sections
8.3 and 8.4, 9, 11 and 12 shall survive the expiration or termination of this
Agreement.

 

20



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

12.9 The parties hereto are independent contractors. Nothing herein shall be
construed to place the parties in the relationship of partners or joint
venturers, and neither party shall acquire any power, other than as specifically
and expressly provided in this Agreement, to bind the other in any manner
whatsoever with respect to third parties.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

BOARD OF TRADE OF THE CITY OF CHICAGO, INC.

  DOW JONES & COMPANY, INC. By:  

/s/ Craig S. Donohue

  By:  

/s/ Michael A. Petronella

Name:   Craig S. Donohue   Name:   Michael A. Petronella Title:   Chief
Executive Officer   Title:   President, Dow Jones Indexes

 

21



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

INDEX OF ATTACHMENTS

SCHEDULES:

 

Schedule A    Licensed Indexes Schedule B    Licensed Marks Schedule C   
License Fees Schedule D    Disclaimer Schedule E    Draft Sublicense

 

22



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

SCHEDULE A. LICENSED INDEXES

1. The following Licensed Indexes are “Exclusively Licensed Indexes”:

 

  1.1 Dow Jones Composite Index

 

  1.2 Dow Jones Industrial Average Index

 

  1.3 Dow Jones Transportation Average Index

 

  1.4 Dow Jones Utility Average Index

2. The following Licensed Indexes are “Non-exclusively Licensed Indexes”:

 

  2.1 Dow Jones Global Indexes listed below

 

  2.2 Dow Jones U.S. Real Estate Index

3. The Dow Jones Global Indexes include:

 

Licensed Index:

  Target Launch Date:

None as of the Effective Date.

 

23



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

SCHEDULE B. DOW JONES MARKS

“Dow Jones Marks” shall mean the following trademarks:

 

  1. DJGI

  2. DJIA

  3. The Dow

  4. Dow Jones

  5. Dow Jones Composite Index

  6. Dow Jones Global Indexes

  7. Dow Jones Industrial Average

  8. Dow Jones Transportation Average

  9. Dow Jones U.S. Real Estate Index

  10. Dow Jones Utility Average

 

24



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

SCHEDULE C. LICENSE FEES

Licensee shall pay License Fees in accordance with the following:

1. Exclusively Licensed Indexes

For each Product traded based on an Exclusively Licensed Index, (the “Exclusive
Products”) Licensee will pay to Dow Jones, or a Dow Jones affiliate designated
by Dow Jones, a License Fee as follows:

 

  (i) $***** per contract traded (round turn) until the cumulative amount of all
License Fees for all contracts with respect to the Exclusive Products in a
calendar year equals $*****; and

 

  (ii) $***** per contract traded (round turn) for such contracts traded after
the cumulative amount of all License Fees for all contracts with respect to the
Exclusive Products in a calendar year equals $*****.

The fees described in this Schedule C, Sections 1 and 2 shall be the
“Per-Contract Fees”.

2. Non-exclusively Licensed Indexes

For each Product traded based on an Non-exclusively Licensed Index, Licensee
will pay to Dow Jones, or a Dow Jones affiliate designated by Dow Jones, a
License Fee of $***** per contract (round turn).

3. Annual Minimum Fees

The total license fees Licensee shall pay to Dow Jones during the Initial Term
of the Agreement shall be at least the amounts listed below. Licensee shall pay
to Dow Jones the annual minimum payments set forth below payable quarterly in
arrears (each, a “Quarterly Minimum”).

 

Year

   Minimum License Fee

2008

   $ *****

2009

   $ *****

2010

   $ *****

2011

   $ *****

2012

   $ *****

2013

   $ *****

2014

   $ *****

During the first Renewal Term, the Per-Contract Fees set forth in sections 1 and
2 of this Schedule C shall remain the same, and during each year of the first
Renewal Term, the annual minimum License Fees described in section 3 of this
Schedule C shall not exceed $*****.

 

25



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

4. Payments

The License Fees payable pursuant to this Schedule C shall be determined at the
end of each calendar quarter. At such time during any calendar year that the
cumulative Per Contract Fees exceed the Quarterly Minimum payment(s) paid thus
far in respect of such year, the Licensee will pay Dow Jones (or the Dow Jones
affiliate designated by Dow Jones) the excess amount within thirty (30) days
after the end of each calendar quarter. Each payment shall be accompanied by a
full accounting of the basis for the calculation of the License Fees.

If during any calendar year, the Quarterly Minimum exceeds the actual
Per-Contract Fees payable for one or more quarters, then Licensee shall adjust
the final quarterly payment for such calendar year to compensate for any over
payment in any previous quarter(s). For example, if in 2008 the actual
Per-Contract Fees payable for the four quarters were $*****, $*****, $***** and
$***** then the quarterly payments would be $***** (the Quarterly Minimum),
$***** (the Quarterly Minimum), $***** and $***** ($***** less $*****).

In the event of termination pursuant to the provisions of this Agreement,
Licensee shall pay Dow Jones pro rata Quarterly Minimum payment and Per-Contract
Fees through the effective termination date.

5. Confidentiality

The terms hereof shall be deemed “Confidential Information” for purposes of this
Agreement.

 

26



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

SCHEDULE D. DISCLAIMER

The [Products] are not sponsored, endorsed, sold or promoted by Dow Jones. Dow
Jones makes no representation or warranty, express or implied, to the owners of
the [Product(s)] or any member of the public regarding the advisability of
trading in the Product(s). Dow Jones’ only relationship to the Licensee is the
licensing of certain trademarks and trade names of Dow Jones and of the [INSERT
Name of Index(es)J which is determined, composed and calculated by Dow Jones
without regard to [the Licensee] or the [Product(s)1, Dow Jones has no
obligation to take the needs of [the Licensee] or the owners of the [Product(s)]
into consideration in determining, composing or calculating [INSERT Name of
Index(es)]. Dow Jones is not responsible for and has not participated in the
determination of the timing of, prices at, or quantities of the [Product(s)] to
be listed or in the determination or calculation of the equation by which the
[Product(s)] are to be converted into cash. Dow Jones has no obligation or
liability in connection with the administration, marketing or trading of the
[Product(s)].

DOW JONES DOES NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE [INSERT
NAME OF INDEX(ES)] OR ANY DATA INCLUDED THEREIN AND DOW JONES SHALL HAVE NO
LIABILITY FOR ANY ERRORS, OMISSIONS, OR INTERRUPTIONS THEREIN. DOW JONES MAKES
NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY [THE LICENSEE],
OWNERS OF THE [PRODUCT(S)], OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE
[INSERT NAME OF INDEX(ES)] OR ANY DATA INCLUDED THEREIN. DOW JONES MAKES NO
EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE
[INSERT NAMES OF INDEX(ES)] OR ANY DATA INCLUDED THEREIN, WITHOUT LIMITING ANY
OF THE FOREGOING, IN NO EVENT SHALL DOW JONES HAVE ANY LIABILITY FOR ANY LOST
PROFITS OR INDIRECT, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST
PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. THERE ARE NO
THIRD PARTY BENEFICIARIES OF ANY AGREEMENTS OR ARRANGEMENTS BETWEEN DOW JONES
AND [THE LICENSEE].

 

27



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

SCHEDULE E. SUBLICENSE

This Sublicense Agreement (the “Sublicense Agreement”), dated as of
                    , is made by and among
                                                              (the
“Sublicensee”), Dow Jones & Company, Inc. (“Licensor”), and Chicago Board of
Trade, Inc. (“Licensee” or “Sublicensor”).

WITNESSETH :

WHEREAS, pursuant to that certain License Agreement, dated as of
                    , by and between Licensor and Licensee (“License
Agreement”), Licensor has granted Licensee a license to use certain copyright,
trademark and proprietary rights and trade secrets of Licensor (as further
described in the License Agreement, the “Intellectual Property”) in connection
with the issuance, sale, marketing and/or promotion of certain financial
products (as further defined in the License Agreement, the “Products”);

WHEREAS, Sublicensee wishes to issue, sell, market and/or promote the Products
and to use and refer to the Intellectual Property in connection therewith; and

WHEREAS, all capitalized terms used herein shall have the meanings assigned to
them in the License Agreement unless otherwise defined herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

1. License. Sublicensor hereby grants to Sublicensee a non-exclusive and
non-transferable sublicense to use the Intellectual Property in connection with
the issuance, distribution, marketing and/or promotion of the Products (as
modified by Appendix A hereto, if applicable).

2. The Sublicensee acknowledges that it has received and read a copy of the
License Agreement (excluding Section 3 and Schedule C) and agrees to be bound by
all the provisions thereof, including, without limitation, those provisions
imposing any obligations on the Licensee (including, without limitation, the
indemnification obligations in Section 9 insofar as such obligations arise out
of or relate to the Products to be sold, issued, marketed and/or promoted by the
Sublicensee).

3. Sublicensee agrees that its obligations under the License Agreement pursuant
to Section 2 of this Sublicense Agreement are as principal and shall be
unaffected by any defense or claim that Licensee may have against Licensor.

4. This Sublicense Agreement shall be construed in accordance with the laws of
the State of New York without reference to or inclusion of the principles of

 

28



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

choice of law or conflicts of law of that jurisdiction. It is the intent of the
parties that the substantive law of the State of New York govern this Agreement
and not the law of any other jurisdiction incorporated through choice of law or
conflicts of law principles. Each party agrees that any legal action,
proceeding, controversy or claim between the parties arising out of or relating
to this Agreement may be brought and prosecuted only in the United States
District Court for the Southern District of New York or in the Supreme Court of
the State of New York in and for the First Judicial Department, and by execution
of this Agreement each party hereto submits to the exclusive jurisdiction of
such court and waives any objection it might have based upon improper venue or
inconvenient forum. Each party hereto hereby waives any right it may have in the
future to a jury trial in connection with any legal action, proceeding
controversy or claim between the parties arising out of or relating to this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Sublicense Agreement
as of the date first set forth above.

 

SUBLICENSEE By:  

 

Title:  

 

LICENSEE By:  

 

Title:  

 

DOW JONES & COMPANY, INC.

 

By:   Michael A. Petronella Title:   President, Dow Jones Indexes

 

29